Case 1:19-cr-20417-CMA Document 230 Entered on FLSD Docket 09/21/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-20417-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  JANIE SPIVEY BRYANT,

        Defendant.
  _______________________________/

                                            ORDER

         THIS CAUSE came before the Court on Magistrate Judge Chris McAliley’s Sealed Ex

  Parte Report and Recommendation Regarding CJA Payment to Robert Stickney, Esq. [ECF No.

  228], and attorney Robert W. Stickney’s Notice [ECF No. 229] indicating he has no objection to

  the Report. Accordingly, it is

         ORDERED AND ADJUDGED that the Report [ECF No. 228] is ADOPTED. This

  Order shall not be filed under seal.

         DONE AND ORDERED in Miami, Florida, this 21st day of September, 2020.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
